DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the planar jaw rest surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US 4489927.
Yamada discloses a workholding clamp comprising: a fixed body (25) secured to the work surface and having a first inclined surface (26); a sliding jaw (33) having a second inclined surface (35) residing against and parallel to the first inclined surface, a clamp face (34), and at least one obround opening (36); and at least one clamping 

    PNG
    media_image1.png
    664
    712
    media_image1.png
    Greyscale

As for claim 2, Yamada discloses wherein at least one securement fastener (37) threaded through at least one securement fastener receiving through hole (38) in the fixed body.
As for claim 3, Yamada discloses wherein at least one T-nut (28) residing in at least a first T-slot located in the work surface (see Figure above).
As for claim 4, Yamada discloses wherein the at least one T-nut (28) and securement fastener (37) is capable of cooperatively clamping the fixed body to the work surface.
As for claim 5, Yamada discloses wherein the workholding clamp is a double slot clamp (See 25e, Fig. 12).

    PNG
    media_image2.png
    336
    412
    media_image2.png
    Greyscale

As for claim 6, Yamada discloses wherein said at least one obround opening comprises a second obround opening (see Fig. 12), wherein the at least one clamping fastener comprises a second clamping fastener (see Fig. 12), wherein the at least one securement fastener comprises a second securement fastener (see Fig. 12), wherein the at least one T-nut comprises a second T-nut residing in a second T-slot (see Fig. 12), wherein the at least one securement fastener receiving through hole in the fixed body comprises a second securement fastener receiving through hole positioned in the fixed body (see Fig. 12).
As for claim 8, Yamada discloses wherein at least one clamping fastener (37) is extended into a threaded receiving hole (38) in the fixed body (25), and said at least one clamping fastener is aligned transverse to the work surface.
As for claim 9, Yamada discloses wherein the clamp face (34) is at least one of smooth, serrated, machined, low profile clamp, and combinations thereof.
As for claim 10, Yamada discloses wherein the clamp face is machined, and further is provided with a profile that is a negative form for the workpiece.
As for claim 11, Yamada discloses wherein the first inclined surface has an angle relative to the work surface in a range of approximately 30˚ to approximately 60˚ (col. 5, line 65-68).
As for claim 12, Yamada discloses wherein the first inclined surface is at an angle of 45˚ relative to the work surface (col. 5, lines 65-68).
Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geneloni et al. US 3406958.
Geneloni discloses a workholding pivot clamp comprising: a fixed body (2) secured to a T-slot in the work surface and providing a jaw receiving cradle (3) with a fastener receiving hole (8) and having a curved backstop wall surface (4); a pivoting jaw (5) pivotably received within the jaw receiving cradle (Fig. 2), and having a clamp edge (7) provided with a plurality of serrations, a fastener receiving throughhole (9), and a complex radius surface (6) located opposite the clamp edge; and a clamping fastener (10) aligned transverse to the work surface, and directed to pass through the fastener receiving hole (9), and tightened to cause the pivoting jaw to pivot in a direction along a first axis in line with the clamping fastener.

    PNG
    media_image3.png
    442
    498
    media_image3.png
    Greyscale

As for claim 17, Geneloni discloses wherein the fixed body (2) is secured within the T-slot with a securement fastener (10) passing through at least a portion of the fixed body, whereupon the secured fixed body provides a planar jaw rest surface coplanar with the work surface, and, wherein the pivoting jaw includes any suitable material (see Col. 1, lines 59-63) a material selected from steel, aluminum, brass, metal alloys, polycarbonate, nylon, polytetrafluorothylene, polyethereetherketone, polyoxymethylene, acrylonitrile butadiene styrene or composite material.
Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyes US 1820667.

    PNG
    media_image4.png
    341
    211
    media_image4.png
    Greyscale

Leyes discloses a workstop comprising: a body (14) having a right cylindrical upper portion (19,20,21), and a lower portion (17,18) having a first profile in a first rotation state presenting a rectangular profile configured to fit vertically into a T-slot (Fig. 3), and upon rotation of the work stop to a second rotation state, the lower portion presenting a non-rectangular second profile that conforms to the T-slot (Fig. 2), so as to restrain the body within the T-slot while rotated (pg. 2, lines 1-22); and at least one fastener (15) residing at least partially within the body, and to be rotated to draw the fastener downwards and thereby secure the workstop within the slot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 4489927 in view of Haberle US 5499802.

    PNG
    media_image5.png
    184
    341
    media_image5.png
    Greyscale

As for claim 7, Yamada disclose all the limitations as recited above but does not specify wherein the fixed body further includes at least one Tenon protruding below the work surface, in alignment with and residing at least partly within a T-slot region, when the fixed body is secured to the work surface.  However, Haberle teaches a clamping body (18) provided with a tenon (30) protruding below a work surface, in alignment with and residing at least partly within a T-slot region (12), when the fixed body is secured to the work surface.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the fixed body of Yamada to include a tenon as taught by Haberle in order to provide a means for securely guiding the fixed body along the T-slot region.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US 4489927 in view of Hodge US 2430613.
As for claim 13, Yamada discloses all the limitations as recited above but does not specify wherein the sliding jaw includes material selected from steel, aluminum, brass, metal alloys, polycarbonate, nylon, polytetrafluorothylene, polyetheretherketone, polyoxymethylene, acrylonitrile butadiene styrene or composite material.  However, the use of such materials for forming clamping bodies is well known in the art, as evidence by Hodge who teaches a clamping means wherein the wedge body is “made of any suitable material, such as steel, plastic or rubber a combination thereof (col. 3, lines, 20-33).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to use any suitable material as taught by Hodge and well known in the art as alternative materials.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyes US 1820667 in view of Hodge US 2430613.
Leyes discloses all the limitations as recited above but does not specify wherein the work stop includes a material selected from steel, aluminum, brass, metal alloys, polycarbonate, nylon, polytetrafluorothylene, polyetheretherketone, polyoxymethylene, acrylonitrile butadiene styrene or composite material.  However, the use of such materials for forming clamping bodies is well known in the art, as evidence by Hodge who teaches a clamping means wherein the wedge body is “made of any suitable material, such as steel, plastic or rubber a combination thereof (col. 3, lines, 20-33).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to use any suitable material as taught by Hodge and well known in the art as alternative materials.  The use of said materials are capable of being machined to custom shapes, wherein the machining is performed by a tool having rotation (grinder, spindle, etc) .
Allowable Subject Matter
Claims 15, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723